         Case 1:17-cr-00684-ER Document 246 Filed 05/24/19 Page 1 of 1

                                                                                     Craig J. Morodock
                                                                                   Office: 504.304.2335
                                                                                   Mobile: 504.655.8361
                                                                                     Fax: 504.407.2101
                                                                            jackie@mordockbarber.com
                                   7611 Maple Street, Suite A-3
                                     New Orleans, LA 70118

                                        May 21, 2019

              5/24/2019


BY ECF
Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re: United States vs. Emanuel Richardson et al, 17 Cr. 684 (ER)

Dear Judge Ramos,

        The sentencing submission on behalf Emanuel Richardson was submitted on May 20,
2019. According to court rules it was due on May 16, 2019. Undersigned counsel had calendared
the date improperly and apologizes to the Court. We have spoken to the counsel for the
government who had no objection to the late submission.



                                                                         Respectfully Submitted,
                                                                  Craig J Mordock
                                                                                Craig J. Mordock




APPROVED:



_______________
The Honorable Edgardo Ramos
     24 2019
May ___,

Cc: all counsel via CMECF
